Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
-	Applicant’s amendments to the Drawings, Specification, and Claims have overcome the previous Drawings, Specification, and Claim Objections, in addition to the 112 and 101 rejections.

Allowable Subject Matter
1.	Claims 1-7 and 9-13 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Independent claims 1 and 10 have been amended to include the limitations of original dependent claim 8. The Examiner agrees with the arguments provided on pages 11-13 of the Remarks that Nguyen does not specifically teach the step of including (or not) a predetermined bus delay for slaves based on the obtained slave frequency offset being either negative or positive.

4.	Upon performing an updated search of the prior art, it is determined that no combination of the prior art teaches the aforementioned limitation when considered in combination with the other existing limitations of claims 1 and 10.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186